DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022, was filed with the Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the references cited in the IDS filed 2/15/22 affects the previously indicated patentability of the claims. While some references teach a chimeric receptor, none teach or make obvious a natural killer (NK) cell comprising a polynucleotide encoding in a bicistronic configuration a membrane-bound interleukin 15 (mbIL15) and a chimeric receptor comprising an NKG2D ligand-binding domain, transmembrane domain, OX-40 intracellular signaling domain and CD3zeta domain. Particularly, none teach or suggest the chimeric receptor comprising the amino acid sequence of SEQ ID NO:109 or that is encoded by a polynucleotide of SEQ ID NO:90. For example, Chmielewski et al. (reference #3; referred to as Abken et al., on the IDS, Front. Immunol. Vol. 4, Article 371, 2013) provides a review of chimeric antigen receptors (CARs), showing in Table 1 those which are in clinical trials, none of which target NKG2D. Also, the US Patent documents and several of the foreign patent documents cited in the IDS disclose CARs, however, none teach or make obvious the instant NKG2D ligand-binding CAR or its expression with a mbIL15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 22, 2022